Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 12/17/2020, Applicant amended claims 1, 8 and 10-12, added new claims 21-24 and canceled claim 13.  Therefore claims 1, 3-12, 14-15 and 18-24 are pending.

Response to Arguments
Applicant’s arguments, see Amendment, filed 12/17/2020, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Helmore et al. (US Pub. 2020/0302625 A1).

Allowable Subject Matter
Claims 15 and 18-20 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Szary, the closest prior art, does not disclose the claim 3 limitation wherein the applied pressure  is a constant applied pressure, nor claim 15 limitation wherein the processor is configured to simulate stress results for a constant applied pressure.  Moreover, since Szary specifically teaches that in its method pressure is increased over the simulation, then there is also not reason to combine Szary with a reference that does teach simulating for a constant pressure.
Claims 4-6 depend from claim 3 and therefore also recite patentable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some “preprocessing the well log data to remove undesirable artifacts in the well log data prior to generating the three-dimensional mesh,” the specification does not reasonably provide enablement for all possible, known and unknown techniques to preprocess the well log data to remove undesirable artifacts in the well log data prior to generating the three-dimensional mesh.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice every possible means the invention commensurate in scope with these claims. Consequently, the specification does not enable the full scope of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, 14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary (The Finite Element Method Analysis for Assessing the Remaining Strength of Corroded Oil Field Casing and Tubing)(hereinafter Szary) in view of Helmore et al. (US Pub. 2020/0302625 A1)(hereinafter Helmore).
Regarding claim 1, Szary discloses a method for determining a property of a tubular, (Szary, Title; The Finite Element Method Analysis for Assessing the Remaining Strength of Corroded Oil Field Casing and Tubing)
disposed within a well; While Szary discloses determining a property of a wellbore tubular, Szary does not specifically disclose that the determining is of a tubular disposed within a well.  Helmore, in the same field of endeavor, however, discloses the limitation. (Helmore, Fig. 1 and ¶0029; The term "tubular structure" should be construed broadly, and includes substantially any downhole structure having a bore into which a Helmore, ¶0001)
comprising: obtaining well log data representing measurements performed by a downhole tool at a plurality of depth positions in the well;  (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic sound to measure both internal and external casing defects. Rotating transducer fires an ultrasonic pulse at the casing and the arriving echoes produce an image of its surface; Section 4.2.1; The analysis employs ABAQUS software with 3D model and 20-node hexahedral elements.; Section 4.2.2; Authors used 3D FE analyses to establish burst capacity and carried out some full-scale burst tests with machined corrosion defects for calibration purposes; Section 5.1; There are many element types in ANSYS software available. A typical three-dimensional finite element model of the tubular is illustrated in Figure 5.2.  And Helmore, ¶0072; by obtaining measurements from caliper fingers, which provide 
 at a plurality of depth positions; (Szary, Section 3.3; The downhole monitoring techniques were adapted for logging purposes by making them more flexible in order to allow the tool (called a smart pig) to pass the sharp bends. These cylinder-shaped electronic devices are pumped through the pipelines to detect and measure the metal losses. The inspection intervals are based on risk-based models which include available pipeline data and failure models. And Helmore, ¶0002; The readings or measurements obtained using the multi-finger caliper can, therefore, be used to determine the internal diameter and internal shape of the conduit or pipe at a given measured depth as the tool moves through the pipe.)
generating a three-dimensional mesh representing the tubular from the well log data, (Szary, Figs. 5.16-5.17 and  Section 5.3; Nodes and elements together form FEM mesh, which approximates the shape of the real body. A fine mesh gives results that are closer to the exact solution, but the analysis is more time consuming… the geometric model shape is produced with points, lines, areas and volumes. After that, the mesh is automatically generated according to the set up mesh controls.  Section 5.5; it is vital to create defects similar to real ones…to create a user-friendly program and to find out relationships between defects shape and remaining strength…This was carried out by using elliptical equations…that give a good approach to the real form and allows creation of the defect with only three parameters: “a”… ½ of the value measured in hoop tubular direction, “b” … ½ of the value measured in the longitudinal tubular Helmore, ¶0081; the method of the present invention may be used to monitor evolution of corrosion or pitting of a pipe surface over time. With this information, a point cloud can be calculated and used to generate an accurate 3D model of the pipe surface with automatically annotated regions of concern.)
wherein spatial resolution of the well log data is used to define resolution of the mesh to capture at least one geometrical feature of the tubular (Szary, Section 5.3.2; Element sizes in this particular analysis are driven only by the pipe diameter, as the number of elements stays the same.)
 performing a stress simulation which includes simulating stress results for an applied pressure using the three-dimensional mesh to provide an integrity assessment of the tubular. (Szary, Fig. 5.19 and Section 5.6.1 Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the convergence is achieved Ultimately, when the failure criterion is exceeded, the program automatically cuts the steps and solves the equations until an accuracy of about 2% is achieved. To illustrate how the numerical model works the following sequence of pictures show selected stages of burst simulation (Figure 5.19). For visualisation purposes, further plastic stages up to the burst are shown. Normally, the program stops after the equivalent stress von Mises exceeds the yield point value through the wall.)
and displaying the integrity assessment (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was 
which includes displaying a representation of stress in the tubular associated with the applied pressure. (Szary, Section 5.8; Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27).)
Regarding clam 7, Szary discloses wherein the applied pressure is for a variable applied pressure applied internally to provide an integrity assessment of burst conditions, (Szary, Fig. 5.19 and Section 5.6.1; Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the convergence is achieved Ultimately, when the failure criterion is exceeded, the program automatically cuts the steps and solves the equations until an accuracy of about 2% is achieved. To illustrate how the numerical model works the following sequence of pictures show selected stages of burst simulation (Figure 5.19). For visualisation purposes, further plastic stages up to the burst are shown. Normally, the program stops after the equivalent stress von Mises exceeds the yield point value through the wall.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; 
Regarding claim 8, Szary discloses wherein the applied pressures is for a variable applied pressure applied externally to provide an integrity assessment of collapse conditions, (Szary, Fig. 5.20 and Section 5.6.2; Collapse prediction is more difficult, because failure occurs under elastic, elastic-plastic or plastic deformation (Chapter 7). Failure prediction occurs in a similar way to the burst failure prediction presented above. Material behaviour is modelled in elastic and plastic regions with work hardening. Stresses are also compared to the von Mises yield criterion. The main difference is that the created procedure stops if instability occurs or the equivalent von Mises stress exceeds, at any point of the pipe, the yield strength through the wall.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). 
Regarding claim 9, Szary discloses wherein the applied pressure is a variable applied pressure applied axially to provide an integrity assessment of buckling conditions, (Szary, Fig. 5.21 and Section 5.6.3; For the critical axial load analysis as a failure criterion yield strength of the pipe was chosen. It was carried out according to the API regulations (Chapter 8). This analysis allows prediction of the axial load, which is required to yield the pipe. Material behaviour is specified in the same way as in the other analyses.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are displayed, where failure occasionally occurs first e.g. for some models with high ovality and insignificant corrosion defects.)
Regarding claim 10, Szary discloses wherein the well log data includes ultrasonic data. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; 
Regarding claim 11, Szary discloses wherein the well log data includes at least one of inner radius information, outer radius information, casing thickness information, and wall thickness information. (Szary, Section 3.2; During this procedure a high-frequency eddy current detects flaws on the casing, and a magneticflux-leakage test inspects the full casing thickness 1251.  Section 5.4; All tubular goods have some imperfections which usually come from dimensions or weights and one of them is ovality (Figure 5.10), which can be relatively easily determined during corrosion measurement. Ovality was calculated according to the following equation (Kockritz and Behrend /68/): = 2 S (Eq. 5.3) 2 Where: O - ovality, - Dmax- maximum outside diameter, mm D . - minimum outside diameter, mm S - half of the ovality, - In this model the ovality was introduced by the equation presented by Issa /74/ And Helmore, ¶0002; The readings or measurements obtained using the multi-finger caliper can, therefore, be used to determine the internal diameter and internal shape of the conduit or pipe at a given measured depth as the tool moves through the pipe.)
Regarding claim 14, a non-transitory computer readable medium having instructions for causing a processor to perform the method of claim 1. (Szary, Figs. 5.22-5.25 and Section 5.1; two computers with 800 MHz CPU and 512 MB RAM and 2 GHz CPU and 2 GB RAM respectively were used for tests. Section 5.7; all necessary parameters are input into the windows, which subsequently appear. First of all burst, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are displayed, where failure occasionally occurs first e.g. for some models with high ovality and insignificant corrosion defects.) 
Regarding claim 21,  Helmore discloses a system for determining a property of a tubular disposed within a well, (Helmore, ¶0072; by obtaining measurements from caliper fingers, which provide accurate measurements along a relatively thin longitudinal slice of the structure a 3D model may be created which accurately represents the surface morphology of the internal surface of the pipe over the complete internal area, as shown in FIG. 6)
comprising: a memory configured to store well log data representing measurements performed by a downhole tool at a plurality of depth positions in the well; (Helmore, Fig. 1 and ¶0067; the raw data from the caliper survey is processed to correct for azimuthal alignment, eccentricity of the tool and other factors as is generally known in the art. The resulting measured height profile data comprises a plurality of sets of axially-spaced height readings taken along the linear strips 20 of the surface, with each strip being angularly spaced from its neighbours.)
and a processor configured to: generate a three-dimensional mesh representing the tubular from the well log data, (Helmore, ¶0023; The image data and caliper data is Szary, Figs. 5.22-5.25 and Section 5.1; two computers with 800 MHz CPU and 512 MB RAM and 2 GHz CPU and 2 GB RAM respectively were used for tests. Section 5.7; all necessary parameters are input into the windows, which subsequently appear. First of all burst, collapse or critical axial load analysis has to be chosen; Section 5.8; Results are saved as a simple text file under C:\ansys directory.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Helmore with the known technique of a memory and a processor, as taught by Szary, in order to provide for carrying out the data processing and model generation functionality suggested by Helmore.
wherein spatial resolution of the well log data is used to define resolution of the mesh to capture at least one geometrical feature of the tubular; (Helmore, ¶0042; the method uses image processing techniques to identify parts of the image between the strips that can be expected to correspond in surface height to parts of the image within the strips, so that the physical measurement data can be extrapolated to provide a higher resolution model of the surface height of the structure across the whole image or across a particular segment or region of interest within the image. And Szary, Section 5.3.2; Element sizes in this particular analysis are driven only by the pipe diameter, as the number of elements stays the same.) 
Szary, Fig. 5.19 and Section 5.6.1 Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the convergence is achieved Ultimately, when the failure criterion is exceeded, the program automatically cuts the steps and solves the equations until an accuracy of about 2% is achieved. To illustrate how the numerical model works the following sequence of pictures show selected stages of burst simulation (Figure 5.19). For visualisation purposes, further plastic stages up to the burst are shown. Normally, the program stops after the equivalent stress von Mises exceeds the yield point value through the wall.)
and display the integrity assessment (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are displayed, where failure occasionally occurs first e.g. for some models with high ovality and insignificant corrosion defects.)
 which includes displaying a representation of stress in the tubular associated with the applied pressure. (Szary, Section 5.8; 
Regarding claim 22, Szary discloses wherein the well log data comprises ultrasonic data. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic sound to measure both internal and external casing defects. Rotating transducer fires an ultrasonic pulse at the casing and the arriving echoes produce an image of its surface)
Regarding claim 23, Szary discloses wherein the at least one geometrical feature of the tubular comprises a cavity in the tubular or mechanical property degradation in the tubular. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic sound to measure both internal and external casing defects. Rotating transducer fires an ultrasonic pulse at the casing and the arriving echoes produce an image of its surface; Section 5.5; it is vital to create defects similar to real ones…to create a user-friendly program and to find out relationships between defects shape and remaining strength…This was carried out by using elliptical equations…that give a good approach to the real form and allows creation of the defect with only three parameters: “a”… ½ of the value measured in hoop tubular direction, “b” … ½ of the value measured in the longitudinal tubular direction, “c”…maximum measured value in the wall thickness direction. … it is possible to generate an internal and external defect.)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary in view of Helmore  in view of Shen et al (US Pub. 2018/0293789 A1)(hereinafter Shen).
Regarding claim 12, neither Szary nor Helmore disclose wherein the well log data characterizes mechanical properties of environment around the tubular. Shen in the same field of endeavor however discloses the limitation. (Shen, Abstract; Values of material parameters for different points of the subsurface formation represented by the 3D global model are calculated based on a geomechanical analysis of well log data obtained for the subsurface formation.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Helmore with the known technique of the well log data characterizes mechanical properties of environment around the tubular, as taught by Shen, in order to provide for modeling casing deformation along a planned wellbore trajectory. (Shen, Abstract)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary in view of Helmore  in view of Imhof et al (US Pub. 2018/0188415 A1)(hereinafter Imhof).
Regarding claim 24, neither Szary nor Helmore discloses further comprising preprocessing the well log data to remove undesirable artifacts in the well log data prior to generating the three-dimensional mesh representing the tubular from the well log data. Imhof in the same field of endeavor, however, discloses the limitation. (Imhof, ¶0070; A three-dimensional mesh is typically created using conventional software. If edges or cells still cross specified discontinuities, then these cells or edges are removed. ¶0096; Construction of design space corresponds to generation of a Imhof, ¶0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687